Title: Orders, 29 December 1755
From: Washington, George
To: 



Inverness.
Winchester December 29th 1755.

The Officers of each Company when the Roll is called thrice a-day, are also to see that the Recruits have their arms clean and in good order and that they always appear at roll calling with all their accoutremements. They are also to see that all the men appear tight and clean, with their hats always cock’d. Two or three Officers are to examine the prisoners and see if their handcuffs are too tight, and if they occasion their hands to swell, the Smith must be ordered to alter them.
All Officers who have not yet sworn to their Commissions, are to embrace the first opportunity of doing it.
The Officers are allowed until to-morrow, ten o’clock, to

bring in the Accompts ordered yesterday. It is expected they will be punctual to-morrow, as they have allowed the hour to lapse to-day.
